Citation Nr: 0020720	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-48 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for bilateral flatfoot, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1954 to 
January 1956.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from an August 1996 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
September 1996, and a statement of the case was issued in 
October 1996.  The veteran's substantive appeal was received 
in December 1996.  This case was remanded for additional 
development in November 1998.  In an October 12, 1999, 
decision, the Board then denied the increased rating appeal. 

However, it subsequently came to the Board's attention that 
the veteran had requested a Board hearing prior to the 
October 12, 1999, decision, but that such request had not 
been acted upon.  The veteran was notified that it would 
vacate the October 12, 1999, decision once he reported for 
the requested Board hearing.  Such a hearing was held before 
the undersigned in June 2000. By separate Order, the October 
12, 1999, Board decision is being vacated. 

At the June 2000 Board hearing, the veteran raised the issue 
of entitlement to service connection for a disability of the 
toes.  He also raised the issue of entitlement to a total 
compensation rating based on individual unemployability due 
to service-connected disability.  These matters are hereby 
referred to the RO for appropriate action.


REMAND

At the June 2000 Board hearing, the veteran testified that 
his service-connected flatfoot condition had worsened over 
the past year and that surgery was being recommended by 
medical personnel.  It appears that the most recent VA 
examination was in March 1999.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  The Board notes here that 
the veteran indicated at the June 2000 Board hearing that he 
would report for an examination if necessary. 

Further, it appears that certain items of evidence have been 
submitted by the veteran documenting pertinent treatment 
subsequent to the RO's most recent supplemental statement of 
the case, and there does not appear to be a waiver of 
preliminary RO consideration. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records (not 
already in the claims file) documenting 
ongoing medical treatment for the 
disability at issue should be associated 
with the claims file. 

2.  The veteran should be afforded a 
special VA podiatry examination to 
determine the nature and severity of his 
service-connected bilateral flatfoot 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported to allow for 
evaluation under the criteria set forth 
in Diagnostic Code 5276.

3.  When the development requested has 
been completed, all of the pertinent 
evidence of record should be reviewed by 
the RO.  If the benefit sought is not 
granted in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



